F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           July 20, 2005
                             FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                  Clerk

    STEPHEN JOE HOOVER,

                 Plaintiff-Appellant,

     v.                                                    No. 04-7111
                                                     (D.C. No. 02-CV-418-S)
    KELLY WEST; EARL MARKLAND;                             (E.D. Okla.)
    ROYCE MELTON; J. D. DAVIS;
    GARY GIBSON; RANDALL
    WORKMAN; FRANK KEATING,

                 Defendants-Appellees.




                             ORDER AND JUDGMENT            *




Before HARTZ , McKAY , and PORFILIO , Circuit Judges.



          After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Stephen J. Hoover, a former Oklahoma prisoner appearing pro se and in

forma pauperis, filed an action pursuant to 42 U.S.C. § 1983, alleging that

Defendant West had assaulted him in his cell. The district court dismissed the

matter without prejudice for failure to exhaust administrative remedies, as

required by 42 U.S.C. § 1997e(a), and this court affirmed that dismissal.     Hoover

v. West, 93 Fed. Appx. 177 (10th Cir. Feb. 19, 2004). Hoover then returned to

district court and filed a “Motion to Vacate District Court Order of Dismissal and

To Correct the Record” under Fed. R. Civ. P. 60(b), arguing that the courts’

decisions were based on incomplete and inaccurate information about his filings

in the prison grievance system. After the district court denied his motion, Hoover

filed this appeal. We affirm.

       Rule 60(b) permits relief from a final judgment on the grounds of newly

discovered evidence, fraud, misrepresentation, and other misconduct of an

adverse party, but only in exceptional circumstances.      Cummings v. Gen. Motors

Corp ., 365 F.3d 944, 954 (10th Cir. 2004). We review a district court’s ruling on

the issue for an abuse of discretion.   Id. Under this standard, the district court’s

denial of relief will be upheld unless it represents “a definite, clear or

unmistakable error.”    Id. at 955.

       Hoover asserts that the district court should have granted his Rule 60(b)

motion and re-opened his case so that he could supplement the record with


                                            -2-
material that was fraudulently concealed during earlier proceedings. A review of

the record, however, reveals that Hoover himself submitted the evidence in

question to both the district court and this court. We see no abuse of discretion

in the district court’s denial of Hoover’s Rule 60(b) motion. We remind Hoover

that he must continue to make partial payments until the entire amount of his

appellate filing fee is paid.

      The judgment of the district court is AFFIRMED.



                                                    Entered for the Court


                                                    John C. Porfilio
                                                    Circuit Judge




                                         -3-